Citation Nr: 0616783	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Hepatitis A, B, and 
C.

2.  Entitlement to service connection for chemical dependence 
and alcohol addiction.

3.  Entitlement to a higher (compensable) initial evaluation 
for residuals of hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran does not have current Hepatitis A or B 
disability.  

2.  Hepatitis C was not manifested during service and is not 
the result of a disease, injury, or event incurred in 
service.

3.  Hepatitis C is more likely due to intravenous drug use 
than to other causes.

4.  The veteran does not have current chemical dependence or 
alcohol addiction disability that is due to a service-
connected disability.

5.  The veteran does not have large or thrombotic 
hemorrhoids, or persistently bleeding hemorrhoids, or 
fissures. 




CONCLUSIONS OF LAW

1.  Hepatitis disability was not incurred or aggravated in 
service and may not be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Chemical dependence and alcohol addiction were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2005).

3.  The criteria for an initial compensable rating for 
residuals of hemorrhoidectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.114, 
Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis A, B, and C

The evidence shows that the veteran had Hepatitis B in 
service.  It was reported as Australia antigen positive 
Hepatitis in April 1975, after a test for Australia antigen 
was positive.  A VA examiner in 2004 indicated that that type 
is now known as Hepatitis B.  The examiner also indicated 
that the veteran's current labs did not document a current 
Hepatitis B infection.  

Hepatitis A is not shown in service.  The VA examiner in 2004 
indicated that the veteran's lab did reveal a past infection 
of Hepatitis A, but no current Hepatitis A infection.  Since 
there is no current Hepatitis A disability, service 
connection cannot be established for Hepatitis A.  

In the absence of competent evidence of current disability 
and nexus to service, service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).  As the veteran 
does not have current Hepatitis A or B disability, service 
connection cannot be granted for the claimed Hepatitis A or 
B.


Regarding Hepatitis C, there is evidence of a chronic, 
asymptomatic Hepatitis C infection currently.  The VA 
examiner in 2004 indicated, after review of the veteran's 
claims folder, that the veteran's current Hepatitis C is more 
likely than not due to his intravenous drug abuse.  It is 
notable that Hepatitis C was not shown until many years after 
the veteran's military service.  Based upon the competent 
evidence of record, the Board concludes that the veteran's 
hepatitis C was not manifested during service, or for many 
years after separation from service, and the evidence of 
record shows that this disability is more than likely not 
related to such service.   For these reasons, the Board finds 
that the preponderance of the evidence in this case is 
against the claim for service connection for hepatitis C.  
Therefore, the benefit-of-the- doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Furthermore, as the 
veteran's hepatitis C is due to the veteran's abuse of drugs, 
the veteran's claim must be denied as a matter of law. 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(a) 
(2005). 

In light of the above, service connection for Hepatitis A, B, 
and C is denied.  

Chemical dependence and alcohol addiction

This claim was filed in January 2003.  Currently, the law 
provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131 (West 2002). 
However, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 
2-97 (January 16, 1997).

The law has consistently precluded direct service connection 
for alcohol and drug abuse. The United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability. See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). However, the 
Federal Circuit further stated that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." See Allen, 237 F. 3d at 1381. The veteran does 
not contend and the evidence does not show that he currently 
has an alcohol and drug disability which is due to a service-
connected disability.

In light of the above, service connection for chemical 
dependency and alcohol addiction is denied.

Hemorrhoids rating

Since this is an initial rating, the possibility of staged 
ratings is for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, there is no evidence that the 
disability has significantly changed during the rating period 
and so a uniform rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities. 

Under Diagnostic Code 7336, hemorrhoids warrant a 10 percent 
rating when they are large or thrombotic and irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  They warrant a 20 percent rating when there is 
persistent bleeding and secondary anemia, or where they are 
accompanied by fissures.

The preponderance of the evidence indicates that a 
compensable rating is not warranted for residuals of 
hemorrhoidectomy under Diagnostic Code 7336.  The veteran had 
no internal or external hemorrhoids or rectal masses or 
asymmetry on examination in May 2004.  The veteran's stool 
was brown and he had heme-negative guaiac and a normal 
digital rectal examination in May 2004.  There was no 
evidence of external hemorrhoids on examination in June 2004, 
and digital examination revealed no evidence of bleeding and 
no tender hemorrhoids.  No fissures are claimed or shown.  
The veteran has complained of rectal bleeding, but this has 
not been objectively verified.  Moreover, bleeding alone, 
even if persistent, is not a sufficient basis upon which to 
grant a compensable disability evaluation in the absence of 
anemia or fissures, which have not been shown in this 
instance.  The Board concludes that the evidence does not 
support assignment of a compensable rating under Diagnostic 
Code 7336.  The Board has reviewed the rating schedule and 
all of the evidence of current disability and finds that no 
other code is appropriate.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  The preponderance of the evidence 
is against a compensable rating for residuals of 
hemorrhoidectomy and there is no doubt to be resolved.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In January 2003 and 
March 2003 letters concerning chemical dependency and alcohol 
addiction, and in May and November 2004 letters concerning 
hepatitis and hemorrhoids, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
February 2005 supplemental statement of the case.  

Notice preceded the initial adjudications on the claims for 
service connection.  The question of a higher initial 
disability evaluation for the hemorrhoids was raised in a 
notice of disagreement.  However, after evaluation notice in 
November 2004, there was an opportunity to identify and 
submit more evidence and then there was subsequent process.  
The Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Therefore, the Board concludes that 
there is no harm to the veteran concerning the timing of the 
Section 5103(a) notice.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims on appeal are harmless, as service 
connection has been denied.  As for the claim involving 
hemorrhoids, there is no harm to the veteran, as the claim 
for service connection has been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and VA examination reports.  There has not 
been a VA examination on chemical dependence and alcohol 
addiction, however, if there is such disability, it cannot be 
compensated.  Therefore, the Board concludes that such an 
examination is not necessary to decide the claim.  

Additionally, although the veteran testified in July 2005 
that he has had treatment by Dr. Simms, the veteran has not 
submitted records of this treatment or authorization for VA 
to obtain these records, despite being requested to do so.  
In cognizance of the pertinent rating criteria, the Board 
also finds that the veteran has not indicated that there are 
any additional existing records that are relevant.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.




ORDER

Service connection for Hepatitis A, B, and C is denied.

Service connection for chemical dependence and alcohol 
addiction is denied.

An initial compensable evaluation for residuals of 
hemorrhoidectomy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


